Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 03/31/2021. Claims 1-6, 10, 21-33 are pending in the application. This action is Final.

Applicant Response
In Applicant’s response dated 05/21/2020, Applicant has amended claims 1, 22, and 29 and argued against all objections and rejections previously set forth in the Office Action dated 01/01/2021.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

5.	Claims 1-6, 10, 21- 33  are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al., (Pub. No.: 20040012810 Al, Pub. Date: Jan. 22, 2004) in view of Gates et al. (Patent No.: US 8850597 B1, Date of Patent: Sep. 30, 2014) in further view of Han et al. (Pub. No.: US 20120265758 Al, Pub. Date: Oct. 18, 2012) in further view of Harwell et al.(Pub No.: US 20150036004 A1, Pub. Date: Feb. 5, 2015)

With regard to independent Claim 1,
Haas discloses an interactive event media presentation system (see Abstract, Fig. 1, illustrating an images captured at a given event and transferring captured image data from at least one digital camera to a central computing device to display) comprising:
a host computing device configured to communicate over a [local network] (see Hass: for e.g., Fig.1, [0012], computing device 104 (server) communicating over Local Network 106). a plurality of capture devices, each capture device including a camera for capturing digital images at an event and being configured to transmit the digital images to the host computing device over the secure local network, wherein the secure local network prevents transmission of the digital images outside the secure local network during the event,)
a plurality of capture devices (see Hass: Fig.1, [0011],illustrating one or more digital cameras 102) each capture device including a camera for capturing digital images at an event and being configured to transmit the digital images to the host computing device over [local network] (see Hass: Fig.1, [0009], “real-time viewing of images can be facilitated by distributing to event participants digital cameras that are configured to transmit the digitally captured images to a centralized location (e.g., personal computer) that is configured to display the images on an appropriate display device provided at the event. In this manner, images that are captured at the event can nearly immediately be viewed by event participants while still at the event.”)
a display device  communicatively coupled to the display agent and configured to display the presentation of the [captured images] during the event (see Hass: Fig.1, [0028], “received images are displayed in a slideshow format (i.e. presentation)…the display of the images may comprise presentation of the images on the display (e.g., LCD) of the computing device or, alternatively, may comprise display of the images with a display apparatus such as the image projector 112 and a projector screen 114 ( image projector 112 or image projector 114 are the display agents that are coupled with the capturing display device )”)
a server operable to store the presentation, and to configure the host computing device with event information and user profile information via the internet before the event (see Hass: Fig.1, [0035], “the order request detection will typically comprise detection of the reading of data from the user's data source. In such a scenario, data sources (e.g., cards) can be distributed to each event participant, whether taking pictures or not. Through a registration process that occurs prior to the event or at the beginning of the event, the data stored on the data sources (e.g., a code) is associated with the particular event participant and may, for instance, be associated with various information concerning the participant 
wherein the host computing device is further operable to disconnect from the internet and the server during the event, and to communicate with the plurality of capture devices via the secure local network (see Hass: Fig.1, [0026], “security feature may comprise a disabling feature that disables use of the camera when the camera is removed beyond a delineated geographical area (e.g., predetermined distance from computing device 104) or which in some manner limits operation of the camera to use with a particular system (e.g., system 100. In another arrangement, the security feature may comprise a time limit feature that disables operation of the camera after expiration of a given period of time (e.g., anticipated duration of the event at which the camera is used.” i.e. the camera is only communicating with the server (computing device 104) and the server is only communicating with the camera and the display device). 2 Response 1-1-21Attorney Docket No.: 12832.001US1
	Hass disclosure describes that captured imaged are transmitted to the computing device (server) using local networks (see Fig. 1, [0013], “the network 106 typically comprises a wireless local area network (LAN). Optionally, however, the network 106 can comprise a wired LAN and/or a wireless or wired wide area network (WAN).”). 
	However, Hass does not explicitly teach/disclose that the communication and transmission is occurring in secured local network and wherein the secure local network prevents transmission of the digital images outside the secure local network during the event.
	However, Gates teaches the method wherein communication and transmission is occurring in secured local network (see Gates: Fig.1, Page 6, Line 7-13, “networks 180 may  and wherein the secure local network prevents transmission of the digital images [data] outside the secure local network during the event (see Gates: Fig.3, Page 11, Line 13-17, “rules for determining when the end user has performed a suspicious activity ( e.g., an activity that requires a heightened degree of monitoring or precautions to be taken in order to prevent the transmission of sensitive information to sources outside of a network” i.e. the data or information or image  cannot be transmitted outside the company secure network  ).
	Because both Hass and Gates  address the same/similar issue of transmitting a data or file over a network securely, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hass to include the method wherein communication and transmission is occurring in secured local network that prevents transmission of the digital images outside the secure local network during the event as taught by Gates . After modification of Hass, the network 106 receives the captured images can also incorporate a secured local area network (LAN), a wide area network (WAN) as taught by Gates to secure the event data. One would be motivated to make such combination to provide users with an efficient, secure, and safe network environment to share files or data or images over Local area network or WAN.
	Hass and Gates 
the host computing device being configured to provide an event host with a user interface to: view the digital images captured by the capture devices as they are received in near real- time; vet the digital images; and select a portion of the vetted digital images for display, 
wherein the host computing device includes a media processing system configured to: receive an indication from the event host via the user interface of which vetted digital images have been selected for display; retrieve the vetted digital images selected for display; and configure a presentation of the vetted digital images selected for display; 
a display agent communicatively coupled to the host computing device and operable to receive the presentation of the vetted digital images during the event, to receive an indication from the host computing device that another digital image is to be inserted into the presentation, to determine whether the other digital image is cached with the display agent, and to retrieve the other image if the other digital image is cached with the display agent to reduce an amount of communication with the host computing device; 
wherein a first of the plurality of capture devices is operable to display the presentation as a slideshow when the first capture device is idle, and to run a background process that determines that the first capture device has a cached image that needs to be sent to the host computing device, and transmits the cached image to the host computing device, and 
wherein the host computing device is further operable to indicate to the first capture device that digital images from the first capture device have been included in the presentation.
However, Han teaches the system wherein:
the host computing device being configured to provide an event host with a user interface (see Han: Fig.50, [0261], “a client device-referred to herein as event client 5004-is to:
view the digital images captured by the capture devices as they are received in near real- time (see Han: Fig.50, [0261], “An event application 5015 communicates with the event service 5000 to retrieve content in real time as the content is submitted by users), vet the digital images (see Han: Fig.53, [0264], “Regardless of the type of event application 5017 used, it allows the moderator to accept or reject any content provided by the event attendees. In particular, the input provided by the moderator via the event application 5017 controls a filter 5101 which either provides the content to an event compilation generator 5105 or blocks the content.”), and select a portion of the vetted digital images for display, (see Han: Fig.53, [0266], “vent application 5015 executed at the event, which displays the content from the event compilation 5005 on the event display 5005.”)
wherein the host computing device includes a media processing system (see Han: [0266], “If the content is allowed, then the event compilation generator 5105 uses a previously-selected event compilation template 5107 to dynamically create and update an event compilation 5106…..Regardless of the specific format used for the event application 5015 executed at the event, which displays the content from the event compilation 5005 on the event display 5005.”),configured to
receive an indication from the event host via the user interface of which vetted digital images have been selected for display (see Han: Fig. 53, [0265], “One embodiment of a graphical user interface used for the event application 5017 is illustrated in FIG. 53. As shown, the event application 5017 includes a preview region 5302 for displaying photos, videos, and other content under review by the moderator. A set of selectable options 5301 is also shown which provide the moderator the ability to easily allow or reject the new content submissions from each event attendee.”);
retrieve the vetted digital images selected for display (see Han: [0266], “Regardless of the specific format used for the event compilation 5106, in one embodiment it is provided to the event application 5015executed at the event, which displays the content from the event compilation 5005 on the event display 5005.”); and
configure a presentation of the vetted digital images selected for display (see Han: [0266], “If the content is allowed, then the event compilation generator 5105 uses a previously-selected event compilation template 5107 to dynamically create and update an event compilation 5106.”)
a display agent communicatively coupled to the host computing device (see Han: Fig.51, [0266], “the event content is displayed on a designated event display 5005 (display agent) which may be, for example, a projector or other large format display.”) and operable to receive the presentation of the vetted digital images during the event (see Han: Fig.53, [0266], “vent application 5015 executed at the event, which displays the content from the to receive an indication from the host computing device that another digital image is to be inserted into the presentation (see Han: Fig.51, [0268], “the event compilation 5106 is continually updated with new content during the event. When the event has ended, one embodiment of the event service 5000 will send email messages to the attendees of the event, allowing the attendees to log in and view and/or purchase content from the event compilation 5106.”), to determine whether the other digital image is cached with the display agent and to retrieve the other image if the other digital image is cached with the display agent to reduce an amount of communication with the host computing device (see Han: Fig.25, [0229], “the touch screen client 2504 may store memories data (e.g., pictures, video, audio, messages) on a local mass storage device 2505 (e.g., such as a hard drive and/or a solid state drive). In addition, in one embodiment, memories synchronization logic 2501 in the memories service 2200 synchronizes the local memories data 2205 with memories data 2210 stored on the service”)
a display device communicatively coupled to the display agent and configured to display the presentation of the vetted digital images during the event (see Han
wherein the host computing device is further operable to indicate to the first capture device that digital images from the first capture device have been included in the presentation (see Han: Fig.51, [0269], “the event compilation 5106 is continually updated with new content during the event. When the event has ended, one embodiment of the event service 5000 will send email messages to the attendees of the event, allowing the attendees to log in and view and/or purchase content from the event compilation 5106. For example, the event service 5000 may provide the attendees with the ability to purchase hard-copies of photos or a DVD containing videos taken at the event. In addition, the event compilation 5106 may continue to be updated after the event. For example, certain attendees may be permitted to provide comments or edit the photos, videos or other content included within the event compilation 5106.”) 
capturing device to run a background process that determines that the first capture device has a cached image that needs to be sent to the host computing device, and transmits the cached image to the host computing device (see Han: Fig.51, [0269], “a picture or other content is received from a user at the event. At 5202, a determination is made as to whether the user has been previously authorized to submit content (e.g., whether the moderator has selected the "allow all content" option from the GUI shown in FIG. 53). (Of course, in an embodiment without a moderator, the host may simply choose to allow all content.) If not, then at 5203, the picture, video, or other content is provided to the moderator for review. If the moderator authorizes the content, determined at 5204, then at 5206, the content is provided to the event compilation generator and subsequently uploaded for display at the event at 5206. If the moderator rejects the content then at 5205 
	Because Hass - Gates  in further view of Han are in the same/similar field of endeavor of digital media transmitting and sharing over a network, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hass and Gates  to include the method wherein a host or a moderator computer application  is used to monitor captured images at an event and share or display the accepted imaged in a display as taught by Han. One would have been motivated to make such a combination in order to provide uses with an event with appropriate and efficient image sharing experience.
	Hass in view of Gates and Han does not teach or suggests the system wherein a first of the plurality of capture devices is operable to display the presentation as a slideshow when the first capture device is idle and to run a background process that determines that the first capture device has a cached image that needs to be sent to the host computing device, and transmits the cached image to the host computing device.
	However, Harwell teaches the system wherein system wherein a first of the plurality of capture devices is operable to display the presentation as a slideshow when the first capture device is idle (see Harwell: Fig. 12A, [0034], “the management server 104 matches the source identification 101 to an associated one of the registered user accounts 114 on the database 103, according to step 228. In step 230, once a match is determined, the management server 104 stores the media 109 to the associated one of the registered user accounts 114. The 
	Because Hass - Gates - Han in further view of Harwell are in the same/similar field of endeavor of digital media transmitting and sharing over a network, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hass - Gates - Han to include the system wherein a first of the plurality of capture devices is operable to display the presentation as a slideshow as taught by Harwell. One would have been motivated to make such a combination in order to provide improve user experience by allowing easy presentation of digital photographs and video using mobile computing platforms. 

 With regard to Claim 2, 
	Haas - Gates - Han and Harwell teaches all the limitations of Claim 1. Haas - Gates - Han and Harwell further teaches that each of said plurality of capture devices is a wireless mobile device and further includes: a memory for caching each of the digital images captured by that capture device, a touch screen for displaying the captured digital images, and an image selection module configured to enable a user to choose one or more selected images of the captured digital images for transmitting to the host computing device (see Han: [0263], “the content submitted by users may include photos and videos captured at the event. The photos/videos may be captured using smart phones equipped with cameras or digital cameras with wireless capabilities. As illustrated in FIG. 50, in one embodiment, a special event 

With regards to Claim 3, 
	Haas - Gates - Han and Harwell teaches all the limitations of Claim 2. Haas - Gates - Han and Harwell further teaches that each of the capture devices further includes a GPS module for tracking location of the capture device. (See Han: Fig. 31, [0241], “the Places option 2863 is selected… the metadata may be entered manually by the end user and/or automatically as the photos are taken (e.g., using GPS or other location techniques).  

With regard to Claim 4, 
	Haas - Gates - Han and Harwell teaches all the limitations of Claim 3. Haas - Gates - Han and Harwell further teaches that transmitting the selected images to the host computing device comprises transmitting metadata associated with each of the one or more selected images (see Han: [0175], stating “The metadata may include, for example, the people in the memory, the place it was captured, when it was captured, other tags associated with this memory, and tags that are used most often in the user's memories database 2210. This saves the user time when entering tags on a device with limited input capabilities such as a mobile phone, camera, tablet, digital picture frame, or television remote control.”)

With regard to Claim 5, 
	Haas - Gates - Han and Harwell teaches all the limitations of Claim 4. Haas - Gates - Han and Harwell further teaches that that the metadata includes any of a date of the event, a time of the event, an event ID, and a GPS location of the capture device (see Han: [0175], stating “The metadata may include, for example, the people in the memory, the place it was captured, when it was captured, other tags associated with this memory, and tags that are used most often in the user's memories database 2210. This saves the user time when entering tags on a device with limited input capabilities such as a mobile phone, camera, tablet, digital picture frame, or television remote control.”)

With regard to Claim 6, 
	Haas - Gates - Han and Harwell teaches all the limitations of Claim 1. Haas - Gates - Han and Harwell further teaches that the presentation is a slideshow and configuring the presentation comprises inserting each vetted digital image selected for display into a desired location within the slideshow during the event (see Han: [0260], “In one embodiment, the event service provides techniques for filtering and arranging the event content and then uploading the arranged event content to an event client equipped with a display device such as a video projector and/or audio speakers. The event content may then be viewed by the event attendees in real time as the event is taking place.”)

With regard to Claim 10,
	Haas - Gates - Han and Harwell teaches all the limitations of Claim 1. H Haas - Gates - Han and Harwell further teaches that the host computing device is further configured for managing user profile information (see, Harwell. Fig.1, [0019], “The management server 104 is in communication with the database 103 using any suitable language for server database compatibility. In the embodiment shown, the database 103 is configured to store data and information related to a plurality of registered user accounts 114. Each of the user accounts 114 may include at least one user identifier 115 associated with a particular user to identify the particular user, such as a username, a password, a cell phone number, and/or an email address.”) and event information, of the event (see, Hartwell, Fig. 10, [0028], “required information such as a name of the event 132 into an event entry box 186, a date and time of the event 132 into a date and time entry box 187. The user can also indicate whether the event gallery 151 of the event 132 is to be public so other users can view the event gallery 151 or private so other users cannot see the event gallery 151, through a selection control 188.A n email address of the user may also be required in a user identification entry box 189 in order to create the other event 132. The email address can be saved to the database 104.”)

With regard to Claim 21, 
	Haas - Gates - Han and Harwell teaches all the limitations of Claim 1. Haas - Gates - Han and Harwell further teaches the system wherein the host computing device is further operable to direct at least one of the capture devices to display the presentation of the vetted digital images (see Han: Fig.51, [0266], “the event compilation 5106 is simply a set of photos or videos and the event application 5015 rotates through the photos/videos in a random order. Various other techniques may be used for displaying the captured event content on the event display 5005 while still complying with the underlying principles of the invention.”)
	
With regard to independent Claim 22,
	Claim 22 is directed to a method claim and have similar/same claim limitation and scope as Claim 1 and is rejected under the same rationale. 

With regard to Claim 23 and 24 ,
	Claim 23 and 24are directed to a method and both claims have similar/same claim limitation and scope as Claim 5, 6 and 21 respectively and are rejected under the same rationale.

With regard to Claim 26, 
Haas - Gates - Han and Harwell teaches all the limitations of Claim 1. Haas - Gates - Han and Harwell further teaches that at least one of the capture devices is operable to deselect one or more of the digital images from being transferred to the host computing device (see Han:  [0253], “The selected photos, video, audio clips and journal entries may be displayed alongside the other photos, video, audio clips and journal entries in the user's library (i.e., organized based on Time, People, Places, and Topics). The user may touch new photos, video, audio clips and journal entries via the touch-screen client to add and/or remove photos, video, audio clips and journal entries from the story.”) 

With regard to Claim 27, 
Haas - Gates and Han teaches all the limitations of Claim 22. Haas - Gates - Han and Harwell further traches that method of receiving a login from at least one of the capture devices (see Fig. 9, [0027], “When the join event action control 136 on the main screen 130 is selected by the user, a join event screen 180, shown in FIG. 9, appears on the communication device 102. The join event screen 180 permits users who have the coded indicia 107 to upload media 109 to the event gallery 151 of the particular event 132. In certain embodiments, the user inputs required information such as the coded indicia 107 into a code entry box 179 and an email address into a user identification entry box 181 on the join event screen 180 in order to join the particular event 132. The email address can be saved to the database 104 so that the user will not need to re-input the email address for future events 142.”); and verifying the login to register the at least one capture device for the event (see Fig. 9, [0027], “If a valid coded indicia 107 is entered into the join event screen 180, an action control 182 can be selected. When the action control 182 is selected, the view event screen 150 as described hereinabove appears.”)

With regard to Claim 28,
Claim 2 is directed to method claim and have similar/same claim limitation and scope as Claim 21 and is rejected under the same rationale

With regard to independent Claim 29,
	Claim 29 is directed to non-transitory computer readable medium claim and have similar/same claim limitation and scope as Claim 1 and is rejected under the same rationale. 

With regard to Claim 30,
	Claim 30 is directed to non-transitory computer readable medium claim and have similar claim limitation and scope as Claim 5 and is rejected under the same rationale.

With regards to Claim 31, 
Claim 31 is directed to non-transitory computer readable medium claim and the claims have similar claim limitation and scope as Claim 10 and is rejected under the same rationale.

With regards to Claim 32, 
Claim 32 is directed to non-transitory computer readable medium claim and have similar/same claim limitation and scope as Claim 26 and is rejected under the same rationale.

With regards to Claim 33, 
Claim 33 is directed to non-transitory computer readable medium claim that have similar/same claim limitation and scope as Claim 27 and is rejected under the same rationale


With regards to Claim 25, 
Claim 25 is directed to a method claim and the claims have similar claim limitation and scope as Claim 10 and are rejected under the same rationale.



Response to Arguments
Claim Rejections - 35 U.S.C. § 112(a), 
	Applicant’s arguments to claim 1 to address the rejection of the claims under 35 U.S.C. § 112(a) have been fully considered and is persuasive. The rejection under 35 U.S.C. 112(a) has thus been respectfully withdrawn. 

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20040202384 A1
Hertz, Richard J.
Method and system for distributing digital images
US 20160077422 A1
Wang, Jue
Collaborative synchronized multi-device photography
US 9454338 B1
David, Christina
Event media presentation
 US 20030084193 A1
Brake, Gregory A.
 Systems and methods for preparing a record of an event based on images from multiple image capture devices

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z.W.S./Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177